EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview conducted with Ms. Camille Wilson on 10/20/2021.

The application has been amended as follows: 
Claims:
Claim 1 delete and replace with the following: 
--A headwear with temperature control apparatus comprising:
a wearable apparel for removably wearing on a head of a user, wherein the wearable apparel comprises: 
a head covering that covers at least a portion of the head when the wearable apparel is worn, 
an opening configured to receive the head into the head covering, and 
a securing mechanism that secures the wearable apparel to the head; and
a temperature control apparatus integrated with at a least a portion of the head covering and proximate to the head when worn, wherein the temperature control apparatus is configured to control a temperature of the head, and wherein the temperature control apparatus comprises a unitary and substantially circular shape comprising a plurality of interconnected protrusions projecting outwardly from a circular 
Claim 9 delete and replace with the following:
-- A temperature control apparatus for use in a headwear, wherein the temperature control apparatus comprises:
a temperature control apparatus comprising a soft backing configured to removably integrate with the headwear, wherein the temperature control apparatus comprises a unitary and substantially circular shape comprising a plurality of interconnected protrusions projecting outwardly from a circular center portion, wherein adjacent protrusions are physically separate from one another, wherein the headwear comprises:
a wearable apparel for removably wearing on a head of a user, wherein when integration of the temperature control apparatus allows for temperature control of at least a portion of the head when the user wears the wearable apparel, and wherein the wearable apparel comprises: 
a head covering that covers at least a portion of the head when the wearable apparel is worn, and
an opening configured to receive the head into the head covering.--.

Claim 10 delete and replace with the following:
-- The apparatus of Claim 9, wherein the temperature control apparatus comprises at least one packet of temperature-retaining material within each protrusion, wherein the temperature control apparatus comprises at least three protrusions, 

Claim 15 delete and replace with the following:
-- A temperature control system for use in a headwear, wherein the temperature control system comprises:
a temperature control apparatus comprising a unitary and substantially circular shape comprising a plurality of interconnected protrusions projecting outwardly from a circular center portion, wherein adjacent protrusions are physically separate from one another, and a soft backing configured to removably integrate with the headwear; and
wherein the headwear comprises:
a wearable apparel for removably wearing on a head of a user, wherein when integration of the temperature control apparatus allows for temperature control of at least a portion of the head when the user wears the wearable apparel, and wherein the wearable apparel comprises: 
a head covering configured to cover at least a portion of the head when the wearable apparel is worn, and
an opening configured to receive the head into the head covering.--.

Claim 17 delete and replace with the following:
-- The system of Claim 15, wherein the temperature control apparatus comprises a plurality of protrusions connectable to at least a portion of the wearable apparel.--.


-- The system of Claim 17, wherein at least a portion of the wearable apparel comprises hook and loop material, and each of the plurality of protrusions comprise a hook and loop backing connectable to the hook and loop material.--.

The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches a headwear having, in conjunction with other limitations, “a wearable apparel for removably wearing on a head of a user, wherein the wearable apparel comprises: 
a head covering that covers at least a portion of the head when the wearable apparel is worn, 
an opening configured to receive the head into the head covering, and 
a securing mechanism that secures the wearable apparel to the head; and
a temperature control apparatus integrated with at a least a portion of the head covering and proximate to the head when worn, wherein the temperature control apparatus is configured to control a temperature of the head, and wherein the temperature control apparatus comprises a unitary and substantially circular shape comprising a plurality of interconnected protrusions projecting outwardly from a circular center portion, wherein adjacent protrusions are physically separate from one another”. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.

Withdrawn claims 1-3, 6-8 and 19-20 will be rejoined because the independent claims 1, 9 and 15 are now drawn to the elected Fig. 8A.


Claims 1-3, 6-11 and 13-22 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.